              Case 1:21-cv-01506-SDG Document 1 Filed 04/15/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KEVIN JULMIST, as the assignee of)
certain    of    the    claims   of CLJ)
                                       )
HEALTHCARE,           LLC;     and  CLJ)
HEALTHCARE, LLC, as to certain non-)
assigned claims,                       )
                                       ) CIVIL ACTION
                   Plaintiffs,         )
v.                                     ) FILE NO.: ___________
                                       )
                                       )
OWNERS INSURANCE COMPANY,              )
                                       )
                   Defendant.          )
                                       )


                               NOTICE OF REMOVAL


          COMES       NOW    Defendant   Owners   Insurance   Company    (“Owners

Insurance”) and, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby gives

notice of the removal of this action from the Superior Court of Gwinnett County,

Georgia, to the United States District Court for the Northern District of Georgia,

Atlanta Division. In support of this Removal, Owners Insurance respectfully

shows the Court as follows:




45329357 v1
               Case 1:21-cv-01506-SDG Document 1 Filed 04/15/21 Page 2 of 8




                                  I.   INTRODUCTION

          Owners is an Ohio corporation which has been sued in Georgia state court

by citizens of Georgia and Florida. It therefore is entitled to remove this case to

federal court, given the amount in controversy exceeds $75,000, exclusive of

interest and costs.

                            II.    PROCEDURAL HISTORY

          1.      Plaintiffs commenced this action on March 11, 2021 by filing the

Complaint (the “Complaint”) in the Superior Court of Gwinnett County, State of

Georgia (Case No. 21-A-01797-9). See Exhibit “A”, Complaint. Plaintiff Julmist

claims to have a Consent Judgment against Plaintiff CLJ Healthcare, LLC in the

amount of $60,000,000, which was purportedly entered in a lawsuit that he filed in

the State Court of Cobb County in June 2014 (the “Underlying Lawsuit”)1.

Plaintiffs contend that Owners Insurance had a duty to defend and indemnify the

Underlying Lawsuit and is liable under an insurance policy issued by Owners

Insurance to CLJ Health Care. The insurance policy does not afford coverage for

the underlying claims or judgment, however, and the Plaintiffs know this.


          1
       Plaintiffs allege that Plaintiff Julmist is the Natural Father and Next Friend
of BSJ and ZKJ, the minor children of Erica Beaubrun, and Plaintiff Julmist filed
the underlying wrongful death lawsuit against Plaintiff CLJ. (See Complaint, ¶¶ 2,
9-10).

                                            2
45329357 v1
               Case 1:21-cv-01506-SDG Document 1 Filed 04/15/21 Page 3 of 8




          2.       Owners Insurance was served on March 16, 2021, and is filing this

notice within thirty (30) days from the date this action first became removable.

See 28 U.S.C. § 1446(b) (“The notice of removal … shall be filed within 30 days

after the receipt by the defendant, through service or otherwise, of a copy of the

initial pleading”); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

344, 119 S. Ct. 1322 (1999) (finding 30-day removal period runs from date of

service of summons and complaint).

          3.      This case is a civil action within the meaning of 28 U.S.C. § 1441(a),

relating to the removal of civil actions.

          4.      Written notice of the filing of this Notice of Removal has been served

upon Plaintiffs, and a copy of this Notice of Removal, along with the Notice of

Filing Notice of Removal, will be filed promptly with the Superior Court of

Gwinnett County, Georgia.

          5.      True and correct copies of all process, pleadings, and orders filed in

the state court action are attached hereto as Exhibit “A” in accordance with 28

U.S.C. § 1446.

          6.      The United States District Court for the Northern District of Georgia,

Atlanta Division, is the federal district and division embracing the Superior Court

of Gwinnett County, Georgia. See 28 U.S.C. §§ 90(c)(3) and 1441(a).


                                              3
45329357 v1
               Case 1:21-cv-01506-SDG Document 1 Filed 04/15/21 Page 4 of 8




                           III.   DIVERSITY JURISDICTION

          7.      This action is properly removable pursuant to 28 U.S.C. § 1441(a),

which provides in pertinent part as follows:

          Except as otherwise expressly provided by Act of Congress, any civil
          action brought in a State court of which the district courts of the
          United States have original jurisdiction, may be removed by the
          defendant or the defendants, to the district court of the United States
          for the district and division embracing the place where such action is
          pending.

          8.      This Court has original jurisdiction of this action under 28 U.S.C. §

1332(a)(1), which provides federal district courts with original jurisdiction over

civil actions where the amount in controversy exceeds $75,000.00 and is between

citizens of different states. See 28 U.S.C. § 1332(a)(1).

          A. Citizenship of the Parties

          9.      Plaintiff Julmist alleges that he is a citizen and resident of Dade

County, Florida. (Complaint, ¶ 2; see also Complaint in Underlying Lawsuit, ¶ 1,

alleging that “he is a citizen and resident of Dade County, Florida”). Accordingly,

upon information and belief and based upon Plaintiff’ allegations, Plaintiff Julmist

is deemed to be a citizen of Florida.

          10.     Plaintiff CLJ Healthcare, LLC alleges that it is a Georgia limited

liability corporation, and that its principal office was in Cobb County, Georgia.

(Complaint, ¶ 1). Upon information and belief, its member Nedra Dodds is a

                                             4
45329357 v1
              Case 1:21-cv-01506-SDG Document 1 Filed 04/15/21 Page 5 of 8




citizen of Georgia and CLJ is deemed to be a citizen of Georgia. Rolling Greens

MHP, LP v. Comcast SCH Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir. 2004).

          11.    Owners Insurance is organized under Ohio law with its principal place

of business in Michigan. (See Complaint, ¶ 3). Thus, Owners Insurance is deemed

to be a citizen of Ohio and Michigan. 28 U.S.C. § 1332(c)(1). Owners Insurance

is not a citizen of Georgia.

          12.    Because Plaintiffs are citizens of Florida and Georgia, and Owners

Insurance is a citizen of Ohio and Michigan, there is complete diversity of

citizenship.

          B. Amount in Controversy

          13.    Diversity jurisdiction is also proper because the face of Plaintiff's

Complaint demonstrates that the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.        For example, Plaintiffs claim that Owners

Insurance breached its duty to indemnify CLJ for the alleged Consent Judgment,

causing CLJ to sustain damage “in the amount of coverage available under the

Policy.” (Complaint, ¶ 31). No coverage is available under the Policy, but the

Policy upon which Plaintiffs’ claims are premised has policy limits of $2,000,000

($4,000,000 aggregate). Further, Plaintiffs allege that the Consent Judgment is in

the amount of $60,000,000 (Complaint, ¶ 24). Accordingly, it is apparent that the


                                            5
45329357 v1
              Case 1:21-cv-01506-SDG Document 1 Filed 04/15/21 Page 6 of 8




amount in controversy exceeds $75,000.00, exclusive of interest and costs. See

Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014);

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010) (removal is

proper when “it is facially apparent from the complaint that the amount in

controversy exceeds the jurisdictional requirement”).

          14.    Accordingly, this case is properly removable, and this Court has

subject matter jurisdiction under 28 U.S.C. § 1332, because the amount in

controversy exceeds $75,000.00, exclusive of interest and costs, and it is between

citizens of different states.

          15.    By filing this Notice of Removal, Owners Insurance does not waive

any defense that may be available to Owners Insurance.

                                 IV.   CONCLUSION

          WHEREFORE, Owners Insurance respectfully requests that this Court take

jurisdiction and issue all necessary orders and process to remove this action from

the Superior Court of Gwinnett County, Georgia, to the United States District

Court for the Northern District of Georgia, Atlanta Division. Owners Insurance

further prays that this Court proceed with the handling of this case as if it had been

originally filed herein, and that further proceedings in the state court be hereby

stayed.


                                           6
45329357 v1
              Case 1:21-cv-01506-SDG Document 1 Filed 04/15/21 Page 7 of 8




          Respectfully submitted this 15th day of April, 2021.



                                                /s/ Bret A. Beldt
                                                Bret A. Beldt
                                                Georgia Bar No. 940327
                                                bbeldt@burr.com
                                                BURR & FORMAN LLP
                                                171 17th Street NW, Suite 1100
                                                Atlanta, Georgia 30363
                                                Telephone: 404-815-3000
                                                Facsimile: 404-817-3244
                                                Attorneys for Defendant Owners
                                                Insurance Company


OF COUNSEL:
Forrest S. Latta
Alabama Bar No. LATTF0526
forrest.latta@burr.com
BURR & FORMAN LLP
P.O. Box 2287
Mobile, Alabama 36652-2287
Telephone: (251) 344-5151
Facsimile: (251) 344-9696
Motion for Admission Pro Hac Vice to be filed
Attorneys for Defendant Owners Insurance Company




                                            7
45329357 v1
              Case 1:21-cv-01506-SDG Document 1 Filed 04/15/21 Page 8 of 8




                            CERTIFICATE OF SERVICE


          I hereby certify that a copy of the foregoing NOTICE OF REMOVAL has

been served on the following by directing same to the following addresses through

first-class, United States mail, postage prepaid, on this the 15th day of April, 2021:

                             Brent J. Savage, Esq.
                             SAVAGE, TURNER, DURHAM, PINCKNEY &
                             SAVAGE
                             102 E. Liberty Street, 8th Floor
                             Savannah, Georgia 31401

                             Brent J. Savage, Esq.
                             SAVAGE & TURNER, P.C.
                             P.O. Box 10600
                             Savannah, Georgia 31412



                                               /s/ Bret A. Beldt
                                               Bret A. Beldt
                                               Georgia Bar No. 940327
                                               bbeldt@burr.com
                                               Attorney for Defendant Owners
                                               Insurance Company
Burr & Forman LLP
171 17th Street NW, Suite 1100
Atlanta, Georgia 30363
Telephone: 404-815-3000
Facsimile: 404-817-3244



                                           8
45329357 v1
